Citation Nr: 0809136	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-06 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an October 29, 1987, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for a psychiatric disability, should be revised or reversed 
on the basis of clear and unmistakable error (CUE).  

[Additional issues are addressed in a separate Board 
Decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1977.  He also had a prior period of active duty 
training from November 1974 to March 1975.  

The veteran, the moving party, filed a statement which was 
received on March 24, 2005, and has been accepted as a motion 
to revise or reverse, on the basis of CUE, a decision of the 
Board promulgated on October 29, 1987, that denied a claim of 
service connection for a psychiatric disability.  See 38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403 (2007).  

The veteran presented testimony before the Board in December 
2007.  The transcript has been associated with the claims 
folder.

In December 2007, the veteran submitted a copy of a February 
2007 VA medical opinion.  The veteran waived initial RO 
consideration of the newly submitted evidence.  As such, 
remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.

The following claims of entitlement are addressed in a 
separate decision bearing docket number 05-09 813: an 
effective date prior to June 5, 2002, for the award of TDIU 
on a schedular basis; an effective date prior to June 5, 
2002, for the award of TDIU on an extra-schedular basis; and 
an effective date prior to June 5, 2002, for the award of 
service connection for schizoaffective disorder.  





FINDING OF FACT

The Board's October 29, 1987, decision denying service 
connection for a psychiatric disability was not inconsistent 
with evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.  


CONCLUSION OF LAW

The October 29, 1987, Board decision denying service 
connection for a psychiatric disability does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post-service VA and 
private treatment records; reports of VA examination; SSA 
records; and the transcripts from the November 2004 RO and 
December 2007 Board hearings.   Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims CUE in the October 29, 1987, Board 
decision that denied service connection for a psychiatric 
disorder.  Specifically, he asserts that a revised decision 
is appropriate as the Board failed to consider whether a 
psychiatric disorder was secondary to his service connected 
disabilities.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. 
§§  20.1100, 20.1104.  Previous determinations of the Board 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
CUE.  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. § 7111(a), (c).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice codified at 38 C.F.R. §§ 
20.1400-1411 (2007).  

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statue or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statue or regulation.  38 C.F.R. § 20.1403(e).

After careful consideration of all procurable and assembled 
data, the Board notes that the appeal cannot be allowed as 
there has been no showing that: the correct facts, as they 
were known at the time, were not before the adjudicator; 
there was an undebatable error, which had it not been made, 
would have manifestly changed the outcome at the time it was 
made; or the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell, 3 Vet. App. at 313.  

The crux of the veteran's argument is that had the Board 
adjudicated his claim on a secondary causation basis, the 
evidence then of record would have supported a finding of 
service connection for a psychiatric disability, to include 
chronic pain syndrome and atypical psychosis.  First, while 
determinations as to service connection will give due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation, such must be consistent 
with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).

The veteran filed his original of entitlement to service 
connection for a "nervous condition" in July 1982.  The RO 
denied the claim in an August 1982 rating decision.  The 
veteran filed an NOD.  While a statement of the case (SOC) 
was issued, the veteran did not perfect his appeal and the 
August 1982 rating decision became final.  38 C.F.R. 
§ 20.302(b).  

The veteran filed his claim to reopen in October 1985.  In a 
November 1985 rating decision, the RO denied service 
connection for chronic pain syndrome and atypical psychosis 
on the basis that there was no evidence of service 
incurrence.  While it appears the veteran was not notified of 
this decision, he was notified the claim was denied in a 
January 1986 rating decision.  Further, the denial was 
confirmed and continued in February 1987.  Thereafter, the 
issue was included in the March 1987 SOC and subsequently 
certified to the Board.

In the March 1987 SOC, the RO reasoned that the veteran did 
not develop a psychiatric disorder or disability of the legs 
other than chondromalacia patella in service nor did he 
develop a psychosis within the presumptive period following 
service.  The RO further found that neither chronic pain 
disorder nor a psychiatric disorder was either directly due 
to or proximately the result of any service-connected 
disability.  

In the October 1987 decision, the Board denied the claim on 
the basis that while a private physician indicated that 
elements of the veteran's disorder may have been present from 
service, the record did not demonstrate the presence of an 
identifiable psychiatric disorder either in service or within 
one year thereafter.  The Board further found that the 
clinical evidence failed to identify an etiology for the 
veteran's complaints of leg pain and spasm (chronic pain 
syndrome) and failed to show that the disease arose during 
service. 

While the Board did not make a specific finding that a 
psychiatric disorder, to include chronic pain disorder and 
atypical psychosis, was proximately the result of the 
service-connected bilateral chondromalacia of the knees and 
right plantar fascial strain, the pertinent evidence of 
record did not support such a finding or even raise such a 
contention.  In this regard, the service medical records were 
devoid of complaints, treatment, or diagnoses of a 
psychiatric disorder.   The veteran was discharged from 
active duty service in December 1977.  

The veteran was first diagnosed with possible schizophrenia, 
latent type, and a thought disorder in February 1980, which 
was outside the one-year presumptive period for psychoses.  
38 C.F.R. §§ 3.307, 3.309 (1985).  The Board would note that 
in response to a request for records, the Durham VA Medical 
Center indicated that the veteran had no record of treatment 
prior to November 1979.  

As the basis for his claim to reopen, the veteran submitted 
an October 1985 statement from Dr. GL, in which he indicated 
the veteran had been diagnosed with atypical psychosis and 
chronic pain syndrome.  It was noted that schizophrenia and 
major depression had been ruled out.  Dr. GL opined that 
chronic pain syndrome may be part of, or contributing factor 
to, the veteran's psychosis.  The Board notes this statement 
was specifically discussed in the "Evidence" portion of the 
October 1987 Board decision.

A January 1986 statement from Dr. GL indicated that atypical 
psychosis and chronic pain syndrome existed in his opinion 
before 1985 and perhaps even when the veteran was in service.  
In March 1987, Dr. GL informed VA that the veteran's 
diagnosis had been changed to chronic undifferentiated 
schizophrenia with additional depressive features.  He stated 
similar symptoms existed in 1980 and the veteran informed him 
that he first experienced them during service in 1977.

In 1985, the pertinent regulations stated that service 
connection connoted many factors, but basically meant that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the armed forces, or if pre-
existing such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1985).  Service connection could also be granted for 
disability which was proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1985).

The veteran in essence argues that the clinical evidence of 
record in October 1985 established that he had a psychiatric 
disorder, to include chronic pain syndrome and atypical 
psychosis, secondary to his service connected disabilities.  
Moreover, that the Board's failure to discuss whether service 
connection was warranted on a secondary basis was an 
"undebatable" error and thus, would establish CUE in the 
Board's October 1987 decision.  The Board points out, 
however, that the pertinent clinical records available in 
October 1987, as outlined above, contained no medical opinion 
indicating that chronic pain syndrome and atypical psychosis 
were proximately due to or the result of the service 
connected bilateral chondromalacia of the knees and/or right 
plantar fascial strain.  

Thus, the Board's conclusion in the October 1987 decision, 
that the record did not demonstrate the presence of an 
identifiable psychiatric disorder either in service or within 
one year, was not "undebatably" erroneous, and was, rather, a 
reasonable application of the known facts to the law 
applicable at that time.  The same can be said of the Board's 
finding that the clinical evidence failed to identify an 
etiology for the veteran's complaints of leg pain and spasm 
(chronic pain syndrome) and failed to show that the disease 
arose during service. 

The veteran contends that there were errors in the 
adjudication of his claim, despite the fact that he never 
raised his claim on a secondary causation basis in 1985.  
While he asserts that a theory of entitlement was overlooked, 
he has not identified any specific finding or conclusion 
which was undebatably erroneous.  In short, the veteran did 
not raise the matter back then, and the evidence on file at 
the time did not otherwise indicate that a claim for 
secondary service connection should be considered.  

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  The record does 
not reveal any kind of error of fact or law in the October 
29, 1987, Board decision that, when called to the attention 
of later reviewers, would compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The criteria 
for a finding of CUE have not been met, and the motion must 
be denied.  


ORDER

The motion for revision of the October 29, 1987, Board 
decision denying service connection for a psychiatric 
disability based on CUE in that decision is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


